Citation Nr: 1503789	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-30 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for major depressive disorder with psychotic features. 

2.  Entitlement to an initial evaluation in excess of 10 percent for a chronic left hip strain. 

3.  Entitlement to an initial compensable evaluation for left hip limitation.   

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Patrick Wright, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1997 to October 1998. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from November 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in in Muskogee, Oklahoma.

In April 2013, the Veteran presented testimony in a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder. 

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the April 2013 hearing, the issue of unemployability was raised.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claims and has accordingly listed the raised TDIU claim as an issue. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the Veteran's increased rating claims, the Veteran was last afforded VA examinations in 2011.  Although the mere passage of time does not necessitate ordering current examinations, the Veteran has indicated that his disabilities have increased in severity since he was last examined.  During his April 2013 hearing and in various correspondences, he stated that his symptoms were worsening.  Therefore, on remand, he must be afforded updated VA examinations for his claimed disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the record shows that the Veteran is in receipt of treatment from the VA Medical Center.  However, the file does not contain any VA medical records dated after March 2013.  Thus, on remand, all outstanding, relevant VA records should be obtained. 

Moreover, the Board notes that the TDIU claim must be developed and adjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected major depressive disorder and left hip disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, including any records dated since March 2013.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's major depressive disorder. 
 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left hip disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the disabilities, including the range of motion in degrees. He or she also should state whether there is any form of ankylosis, flail joint, or impairment of the femur.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.   The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

